DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/13/2021 has been entered. Claims 1, 9, 12 and 20 have been amended. Claims 5, 10, 16 and 21 have been canceled. Claims 1-4, 6-9, 11-15, 17-20 and 22 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/12/2021.	
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claims 1 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recites the limitation "wherein …" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The limitation should read “and a biometric sensor assembly, wherein the biometric sensor assembly comprises an ultrasound fingerprint sensor, wherein the biometric sensor assembly is operably configured to sense a biometric characteristic of an object applied to the device housing area; and wherein the anti-fingerprint coating has a thickness of (2*n +1)*λ /4 or n* λ/2, wherein n is an integer and A is a wavelength of an emission of the ultrasound fingerprint sensor.
Claim Rejections - 35 USC § 103
Claims 1-3, 6-9, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai Gong et al. (PG-Pub. US 20180204041), hereinafter "Gong", in view of Leonard Fennell et al. (PG-Pub. US 20140352440), hereinafter "Fennell", and further in view of Yunjang Jin (WO 2020060318), hereinafter "Jin".
Regarding claim 1, Gong teaches: an apparatus for ultrasonic fingerprint sensing (¶ [0032] FIG. 4 is a schematic structural diagram of a fingerprint identification apparatus);
the apparatus comprising: a device housing area, comprising a device housing area substrate and a device housing area coating (¶ [0032] … includes: a substrate 1, a sensing chip 2, a plastic packaging material 3,  a first covering layer 4, and a second covering layer 5 (a coating layer). The sensing chip 2 is packaged (equivalent to being housed) on the substrate 1 using the plastic packaging material 3 (equivalent to the housing));
wherein the device housing area substrate is not configured to transmit light from a display (¶ [0032] … includes: a substrate 1, a sensing chip 2, a plastic packaging material 3 first covering layer 4, and a second covering layer 5);
wherein the device housing area coating comprises an anti-fingerprint coating bonded to an outer surface of the device housing area substrate (¶ [0032] … The sensing chip 2 is packaged on the substrate 1 using the plastic packaging material 3. The first covering layer 4 is coated over the sensing chip 2. The second covering layer 5 is coated on an upper surface of the first covering layer 4 (on the outer surface of the device housing (see FIG. 4)). The second covering layer 5 is an oleophobic and hydrophobic coating);
While Gong teaches: a biometric sensing assembly (¶ [0032] FIG. 4 is a schematic structural diagram of a fingerprint identification apparatus)
Gong does not explicitly teach: wherein the biometric sensor assembly comprises an ultrasound fingerprint sensor, and wherein the biometric sensor assembly is operably configured to sense a biometric characteristic of an object applied to the device housing area.
However, in a related field, Fennell teaches: wherein the biometric sensor assembly comprises an ultrasound fingerprint sensor, and wherein the biometric sensor assembly is operably configured to sense a biometric characteristic of an object applied to the device housing area (¶ [0022] FIGS. 1A-1C show an example of a schematic diagram of an ultrasonic sensor system. ¶ [0026] a casing or housing for an electronic device may serve as a platen (housing area). In some implementations, the back, sides or front of a mobile device enclosure may serve as a platen, as the ultrasonic sensor described herein may image fingerprints or acquire biometric information directly through the enclosure wall. In some implementations, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Fennell by including: wherein the biometric sensor assembly comprises an ultrasound fingerprint sensor, and wherein the biometric sensor assembly is operably configured to sense a biometric characteristic of an object applied to the device housing area in order to place the fingerprint sensor under a platen or a surface such as the display which may not be possible with other types of sensors since the ultrasonic wave may travel through a platen on which a person's finger may be placed to obtain a fingerprint image.
Gong in view of Fennell does not specifically teach: wherein the thickness of the anti-fingerprint coating is (2*n +1)*λ /4 or n* λ/2, wherein n is an integer and A is a wavelength of an emission of the ultrasound fingerprint sensor.
However, in a related field, Jin teaches: wherein the thickness of the anti-fingerprint coating is n* λ/2, wherein n is an integer and A is a wavelength of an emission of the ultrasound fingerprint sensor (¶ [00107] “When the principle of impedance matching is applied to the embodiment disclosed in FIG. 7B of this document, the protective film (e.g., considering the operating frequency (f) of the ultrasonic sensor (e.g., 440 of FIG. 4) and the wavelength (λ) of the ultrasonic wave corresponding to the protective film ( By forming the thickness of the first adhesive layer 710 constituting 700) to λ / 2, it is possible to obtain an effect of lowering the acoustic impedance of the entire protective film 700.”).
Gong and Fennell to incorporate the teachings of Jin by including: wherein the thickness of the anti-fingerprint coating is n* λ/2, wherein n is an integer and A is a wavelength of an emission of the ultrasound fingerprint sensor in order to lowering the acoustic impedance of the entire protective film coating as disclosed by Jin in ¶ [00107]. Although the purpose of the protective film coating in Jin’s teaching is to protect the surface from scratches and other factors, while the anti-fingerprint coating in the current application is to prevent fingerprint smudges on the surface. It is understood to one of ordinary skill in the art that the objective of choosing a specific coating thickness that corresponds to the wavelength emitted by the ultrasound fingerprint sensor is to optimize the quality of the captured fingerprint image by lowering the ultrasonic wave impedance of the coating as disclosed by Jin. 
Regarding claim 2, Gong in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above;
Fennell further teaches: wherein the device housing area substrate comprises a metal (¶ [0026] … the platen 40 may be a metal such as aluminum, an aluminum alloy).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gong, Fennell, and Jin to incorporate the teachings of Fennell by including: wherein the device housing area substrate comprises a metal, in order to use any appropriate material that can be acoustically coupled to the receiver for different applications and based on the durability needed since the ultrasonic 
Regarding claim 3, Gong in view Fennell and Jin teaches: the apparatus of claim 2 as applied above;
Fennell further teaches: wherein the device housing area substrate comprises an aluminum alloy (¶ [0026] … the platen 40 may be a metal such as aluminum, an aluminum alloy).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gong, Fennell, and Jin to incorporate the teachings of Fennell by including: wherein the device housing area substrate comprises an aluminum alloy in order to use any appropriate material that can be acoustically coupled to the receiver for different applications and based on the durability needed since the ultrasonic wave may travel through a platen on which a person's finger may be placed to obtain a fingerprint image.
Regarding claim 6, Gong in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above;
Fennell further teaches: wherein the device housing area substrate comprises a polymer (¶ [0026] The platen 40 can be any appropriate material that can be acoustically coupled to the receiver, with examples including plastic, ceramic, sapphire, composite materials, metal and metal alloys, metal-filled polymers, polycarbonate, and glass).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gong, Fennell, and Jin to Fennell by including: wherein the device housing area substrate comprises a polymer in order to use any appropriate material that can be acoustically coupled to the receiver for different applications and based on the durability needed since the ultrasonic wave may travel through a platen on which a person's finger may be placed to obtain a fingerprint image.
Regarding claim 7, Gong in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above;
Fennell further teaches: wherein the device housing area substrate comprises ceramic  (¶ [0026] The platen 40 can be any appropriate material that can be acoustically coupled to the receiver, with examples including plastic, ceramic, sapphire, composite materials, metal and metal alloys, metal-filled polymers, polycarbonate, and glass).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gong, Fennell, and Jin to incorporate the teachings of Fennell by including: wherein the device housing area substrate comprises ceramic in order to use any appropriate material that can be acoustically coupled to the receiver for different applications and based on the durability needed since the ultrasonic wave may travel through a platen on which a person's finger may be placed to obtain a fingerprint image.
Regarding claim 8, Gong in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above;
Gong further teaches: wherein the device housing area coating comprises a hydrophobic or oleophobic coating ((¶ [0032] … The sensing chip 2 is packaged on the substrate 1 using the The second covering layer 5 is coated on an upper surface of the first covering layer 4. The second covering layer 5 is an oleophobic and hydrophobic coating).
Regarding claim 9, Gong in view of Fennell and Jin teaches: the apparatus of claim 8 as applied above;
Gong in the first embodiment does not teach: wherein the device housing area coating comprises at least one of: a. Fluorinated silanes and Fluoropolymer, b. Silica-based gels, c. Oxide polystyrene composites, such as Manganese oxide polystyrene (MnO2/PS) composite or Zinc oxide polystyrene (ZnO/PS) composite, d. Precipitated calcium carbonate, e. Carbon nano-tubes, or f. Durable water repellent or rain repellent
Gong further teaches in the second embodiment: wherein the device housing area coating comprises at least one of: a. Fluorinated silanes and Fluoropolymer, b. Silica-based gels, c. Oxide polystyrene composites, such as Manganese oxide polystyrene (MnO2/PS) composite or Zinc oxide polystyrene (ZnO/PS) composite, d. Precipitated calcium carbonate, e. Carbon nano-tubes, or f. Durable water repellent or rain repellent (¶ [0037] In the second embodiment of the present disclosure, the hydrophobic and oleophobic material added to the surface hardened layer includes a silicone-modified resin, an organic-fluorine modified resin or other conventional fluorine-modified resins that are better compatible with the paint system of the surface hardened layer (also, hydrophobic material is a water repellent material and the durability depends on many factors including the thickness of the coating)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gong in view of Fennell and Jin Gong in the second embodiment by including: wherein the device housing area coating comprises at least one of: a. Fluorinated silanes and Fluoropolymer, b. Silica-based gels, c. Oxide polystyrene composites, such as Manganese oxide polystyrene (MnO2/PS) composite or Zinc oxide polystyrene (ZnO/PS) composite, d. Precipitated calcium carbonate, e. Carbon nano-tubes, or f. Durable water repellent or rain repellent in order to use a better compatible material with the paint system of the surface hardened layer.
Regarding claim 12, the method limitations are similar to those of claim 1; therefore rejected in the same manner as applied above.
Regarding claim 13, the method limitations are similar to those of claim 2; therefore rejected in the same manner as applied above.
Regarding claim 14, the method limitations are similar to those of claim 3; therefore rejected in the same manner as applied above.
Regarding claim 17, the method limitations are similar to those of claim 6; therefore rejected in the same manner as applied above; 
Regarding claim 18, the method limitations are similar to those of claim 7; therefore rejected in the same manner as applied above.
Regarding claim 19, the method limitations are similar to those of claim 8; therefore rejected in the same manner as applied above.
Regarding claim 20.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (PG-Pub. US 20180204041) in view of Fennell (PG-Pub. US 20140352440) and Jin (WO 2020060318), and further in view of Scott Myers (Patent US 9697409 B2), hereinafter “Myers".
Regarding claim 4, Gong in view of Fennell and Jin teaches: the apparatus of claim 1 as applied above; 
While Fennell teaches: ¶ [0042] … Examples of stiffener materials include both conductive and insulative materials such aluminum, anodized aluminum, stainless steel (these stiffener materials maybe attached to flexible printed circuit (FPC) 90 within the sensor).
Gong in view of Fennell and Jin does not explicitly teach: wherein the device housing area substrate further comprises at least one of an anodized aluminum layer, a titanium aluminum nitride layer, or an aluminum titanium nitride layer.
However, in a related field, Myers teaches: wherein the device housing area substrate further comprises at least one of an anodized aluminum layer, a titanium aluminum nitride layer, or an aluminum titanium nitride layer (FIG. 5, Column 10, lines 30-36; As described above, the button 104 includes a lens 112 (which may be constructed from a variety of materials, such as glass, aluminum oxide, plastic, resins and the like), having a recessed shape 306 to guide the user's finger onto the button 104. As described above, the lens 112 (equivalent to housing area substrate) is disposed within the ground ring 114 (for example, constructed of anodized aluminum, such as SOS aluminum)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gong in view of Fennell and Jin to incorporate the teachings of Myers by including: wherein the device housing area substrate further comprises at least one of an anodized aluminum layer, a titanium aluminum nitride layer, or an aluminum titanium nitride layer in order to create a surface that is more resistant to corrosion, easier to dye, and has deeper pores, which leads to better coating and adhesion. 
Regarding claim 15, the method limitations are similar to those of claim 4; therefore rejected in the same manner as applied above.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (PG-Pub. US 20180204041) in view of Fennell (PG-Pub. US 20140352440) and Jin (WO 2020060318), and further in view of Allan Hunt et al (PG-Pub. US 20200261629), hereinafter "Hunt".
Regarding claim 11, Gong in view of Fennell and Jin teaches: the apparatus of claim 9 as applied above. 
Gong in view of Fennell and Jin does not explicitly teach: wherein the thickness of the anti-fingerprint coating is between 100 microns and 200 microns. 
However, in a related field, Hunt teaches: wherein the thickness of the anti-fingerprint coating is between 100 microns and 200 microns (¶ [00265] … Coating 540 can be thin, such as about 100 microns thick, less than about 100 microns thick, or more than about 100 microns thick. Coating 540 can be applied and cured using one or more of UV, light, or thermal curing. In some implementations, coating 540 can be applied on the other side of the sheet or substrate 530 (or side facing away from the wound). Coating 540 can be hydrophobic. Coating 540 can be substantially stretchable or extensible).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Gong in view of Fennell and Jin Hunt by including: wherein the thickness of the anti-fingerprint coating is between 100 microns and 200 microns in order to have the ideal coating thickness that does not suppress the ultrasound waves travelling through the housing to and reflected from the user’s finger.
Regarding claim 22, the method limitations are similar to those of claim 11; therefore rejected in the same manner as applied above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665